Case 18-21763        Doc 39     Filed 02/15/19     Entered 02/15/19 10:31:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21763
         Ollie M Neely

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/02/2018.

         2) The plan was confirmed on 10/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/04/2019.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $17,935.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21763        Doc 39      Filed 02/15/19    Entered 02/15/19 10:31:52               Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $1,976.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $1,976.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $109.67
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $109.67

 Attorney fees paid and disclosed by debtor:                 $115.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
 ALLY FINANCIAL                  Unsecured            NA     24,639.94      24,639.94            0.00       0.00
 ALLY FINANCIAL                  Secured       23,975.00     23,975.00      23,975.00       1,715.90     150.43
 BECKET & LEE LLP                Unsecured            NA         389.63         389.63           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA         268.40         268.40           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       5,917.15       5,708.90       5,708.90           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured      2,031.92       2,105.27       2,105.27           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         648.00        648.31         648.31           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         598.00        598.57         598.57           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         459.00        459.60         459.60           0.00       0.00
 LVNV FUNDING                    Unsecured      5,000.00       5,000.00       5,000.00           0.00       0.00
 MERRICK BANK                    Unsecured            NA         513.50         513.50           0.00       0.00
 MID AMERICA BANK & TRUST        Unsecured         320.00        223.32         223.32           0.00       0.00
 PINNACLE CREDIT SERVICES LLC    Unsecured            NA         103.77         103.77           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA         344.06         344.06           0.00       0.00
 SANTANDER CONSUMER USA          Secured             0.00          0.00           0.00           0.00       0.00
 WESLAKE COUNTRY CLUB            Unsecured            NA            NA             NA            0.00       0.00
 SYNCHRONY BANK/JC PENNEY        Unsecured     29,000.00            NA             NA            0.00       0.00
 VISA DEPT STORE NATL BANK/MACY Unsecured          310.00           NA             NA            0.00       0.00
 MDG USA INC                     Unsecured         500.00           NA             NA            0.00       0.00
 LOYOLA UNIVERSITY HOSPITAL      Unsecured      1,500.00            NA             NA            0.00       0.00
 CAPITAL ONE                     Unsecured         389.63           NA             NA            0.00       0.00
 ERC/AT&T DIRECTV                Unsecured         480.00           NA             NA            0.00       0.00
 SPEEDY CASH                     Unsecured         834.50        834.50         834.50           0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00           0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00           0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00           0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-21763        Doc 39      Filed 02/15/19      Entered 02/15/19 10:31:52                  Desc        Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                                Class     Scheduled        Asserted      Allowed         Paid           Paid
 VERIZON                         Unsecured           500.00          325.26        325.26           0.00         0.00
 WELLS FARGO HOME MORTGAGE       Secured               0.00            0.00          0.00           0.00         0.00
 WELLS FARGO HOME MORTGAGE       Secured          1,332.81         2,023.75      2,023.75           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00                   $0.00
       Mortgage Arrearage                                  $2,023.75                 $0.00                   $0.00
       Debt Secured by Vehicle                            $23,975.00             $1,715.90                 $150.43
       All Other Secured                                       $0.00                 $0.00                   $0.00
 TOTAL SECURED:                                           $25,998.75             $1,715.90                 $150.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
        All Other Priority                                    $5,708.90                 $0.00                $0.00
 TOTAL PRIORITY:                                              $5,708.90                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $36,454.13                    $0.00                $0.00


 Disbursements:

         Expenses of Administration                                  $109.67
         Disbursements to Creditors                                $1,866.33

 TOTAL DISBURSEMENTS :                                                                              $1,976.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                              Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.

UST Form 101-13-FR-S (9/1/2009)
